DETAILED ACTION
This office action is responsive to application No. 15/900,488 filed on 07/26/2021.  Claims 1, 3-7, 9, 11-21, 23-30, and 32-35 are pending and have been examined.
	Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/26/2021 is/are considered.
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
A)	Applicants assert on P.10-11 that “Independent claim 1 requires that "the interactive element is received at the mobile device separate from the real-time video associated with the single instance of the interactive program" and that "the results are received at the mobile device separate from the interactive element and the real-time video associated with the single instance of the interactive program." (Emphasis added.) The Office Action admits that Or does not describe "the interactive element is received separate from the real-time video" or "the results are received separate from the interactive element and the realtime video." (Office Action p. 8.)… However, if the purported modification of Or in view of Aldrey were made, the principle of operation of Or would impermissibly change. See MPEP 2143.01(VI): "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious."… Or describes "author[ing] new interactions, 
In response, the Examiner respectfully disagrees. Applicant's argument that modifying Or to include wherein an interactive element is received separate from real-time video would impermissibly change the principle of operation of Or's system, which requires transmitting program footage and interactions together" would impermissibly change the principle of operation of Or's system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Both Or and Aldrey teaches interactive elements, except as asserted by Applicant, the interactive element(s) in Or are added to the broadcast signal, whereas in Aldrey, the interactive element(s) may be received separately from the video. One of 

B)	Applicants assert on P.11-12 that “…the cited references, alone or in combination, fail to disclose or suggest "the mobile device . . . receives, from the publish and subscribe server, the real-time video associated with the single instance of the interactive program… Therefore, neither Or nor Pallamreddy, alone or in combination, describe "the mobile device ... receives, from the publish and subscribe server, the real time video associated with the single instance of the interactive program,… Even if one of ordinary skill would have been led to combine the cited references in some manner (which Applicant does not concede), no such combination would have disclosed or suggested the above-emphasized portions of claim 1…”

C)	In response to Applicant’s assertions on P.12-13, II, part A, regarding claim 35, please see Examiner’s response in part (A) above.
D)	In response to Applicant’s assertions on P.13-14, II, part B, regarding claim 35, please see Examiner’s response in part (B) above.

Based on the above the combination of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin continues to teach the claimed limitation(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 9, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), and further in view of Baldwin et al. (US 2012/0246578).
Consider claim 1, Or teaches an interface of a mobile device (Figs.2-3, Paragraph 0072, 0078) comprising:

a second display area adapted to display an interactive element associated with the single instance of the interactive program, wherein the interactive element, when selected (Paragraph 0072 teaches as time goes on, the distinctions between television, computer and telephone become increasing blurred. One can watch TV programs over the Internet or even on the screen of a personal computer. Internet enabled computers allow telephony using VOIP technology, and mobile phones increasingly allow Internet access and some allow viewing of television channels. Thus any interactive system show allow viewing a participation across platforms. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is 
a third display area including at least one indicator that shows, in real time, a graphical representation of aggregated responses of multiple users participating in the single instance of the interactive program, the aggregated responses including the transmitted response (Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results 

server is a publish and subscribe server;
wherein the interactive element is received separate from the real-time video; and
wherein: based on a first update to the channel, the device receives, from the publish and subscribe server, data; and
based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data, 
the results are received separate from the interactive element and the real-time video, and
the graphical representation of the aggregated responses includes:
a first indicator for a correct response, wherein a first portion of the first indicator includes the correct response and a second portion of the first indicator includes a first counter of users who selected the correct response, and
a second indicator for an incorrect response, wherein a first portion of the second indicator includes the incorrect response and a second portion of the second indicator includes a second counter of users who selected the incorrect response,
wherein the first indicator for the correct response is visually distinguished from the second indicator for the incorrect response, and

In an analogous art, Aldrey teaches wherein an interactive element is received separate from real-time video (Paragraph 0014, 0035 teaches video channel that carries video information transmitted from video source system that is provided to client devices, where audience members outside the studio may interact and provide feedback for the television program. Paragraph 0041 teaches if current program is, for example, a contest for selecting the most talented singer, then server knows which is the appropriate polling window to present to the viewer. Polling window is typically associated with a given program, so that the appropriate program-specific questions are posed to the viewer. Polling computer provides a response 608 to client, typically transmitting HTML message or other similar protocols, such as Java, XML, etc, indicating the appropriate polling window data. Polling data is processed and polling window is overlayed on video program signal and displayed. Paragraph 0042 teaches in other embodiments, polling data for variety of programs may be downloaded, client may then scan its memory for appropriate polling data, process it to display the appropriate polling window to display. Paragraph 0045 teaches alternatively polling window data may be transmitted via a data channel to the client. Alternatively, polling window may be formed in a video signal, and provided as a separate video channel on the cable network, allowing polling information to be processed as a separate video feed); and

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or to include wherein an interactive element is received separate from real-time video; and results are received separate from the interactive element and the real-time video, as taught by Aldrey, for the advantage of providing the appropriate polling window typically associated with a given program, so that appropriate program-specific questions are posed to the viewer (Aldrey – Paragraph 0041), providing users local control over presentation of results (Aldrey – Paragraph 0021), providing different methods that may produce end results that appear the same to the viewer, but are constructed by different procedures (Aldrey – Paragraph 0021), providing “interactive viewing”, creating a greater public interest in the program and contributes to creating a 
Or and Aldrey do not explicitly teach device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
wherein: based on a first update to the channel, the device receives, from the publish and subscribe server, data; and
based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data, 
the graphical representation of the aggregated responses includes:
a first indicator for a correct response, wherein a first portion of the first indicator includes the correct response and a second portion of the first indicator includes a first counter of users who selected the correct response, and
a second indicator for an incorrect response, wherein a first portion of the second indicator includes the incorrect response and a second portion of the second indicator includes a second counter of users who selected the incorrect response,
wherein the first indicator for the correct response is visually distinguished from the second indicator for the incorrect response, and

In an analogous art, Pallamreddy teaches device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server (server 108-Fig.1; Paragraph 0011, 0017 teaches a publish and subscribe, pub/sub server, including a channel-based publish/subscribe means for allowing clients to send and receive asynchronous messages over protocols such as HTTP. Paragraph 0012 teaches use of technologies such as JMS that support message based communications between two or more entities. JMS can allow hundreds of participants to share information using publish and subscribe. Paragraph 0014 teaches publish/subscribe messaging where subscribers may subscribe to receive messages for a particular message topic. Paragraph 0018 teaches a pub/sub server 112 that provides a plurality of channels that client applications can subscribe to);
wherein: based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data (Paragraph 0021 teaches a JMS producer publishing updates to changing stock prices, i.e. a ticker, to different channels. Clients can request subscriptions 178 to one or more stock prices using these channels. As new prices are posted the system provides the stock price on the appropriate channel to subscribed clients. Paragraph 0023 teaches the pub/sub server uses the Subscribed channels provide data to subscribed clients such as messages, information, or other responses. Updates are provided via the channel by the pub/sub server, and received by clients for use by client application(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or and Aldrey to include device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server; wherein: based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data, as taught by Pallamreddy, for the advantage of providing a publish and subscribe server that includes channels to allow clients to send and receive asynchronous messages (Pallamreddy – Paragraph 0003), so that thousands of http-based clients can simultaneously draw upon information from a single provider (Pallamreddy – Paragraph 0016), allowing for many clients to be served information at once in an effective and efficient manner.
The combination of Or, Aldrey, and Pallamreddy provides for a combined system where communication between server and client may be via a pub/sub. Or taught Interactive element(s) and the results from the aggregated responses received by the mobile device. Pallamreddy taught the pub/sub server system 
Or, Aldrey, and Pallamreddy do not explicitly teach wherein the graphical representation of the aggregated responses includes:
a first indicator for a correct response, wherein a first portion of the first indicator includes the correct response and a second portion of the first indicator includes a first counter of users who selected the correct response, and
a second indicator for an incorrect response, wherein a first portion of the second indicator includes the incorrect response and a second portion of the second indicator includes a second counter of users who selected the incorrect response,
wherein the first indicator for the correct response is visually distinguished from the second indicator for the incorrect response, and
wherein the first portion of the second indicator is visually distinguished from the second portion of the second indicator based in part on a number of users who selected the incorrect response.
In an analogous art, Abecassis teaches wherein the graphical representation of the aggregated responses (Fig.7) includes:
a first indicator for a correct response, wherein a first portion of the first indicator includes the correct response and a second portion of the first indicator includes a first counter of users who selected the correct response (Fig.7, First indicator for a correct response, may be the entire line “A. Fantastic Four as Johnny Storm 13%”. “A. Fantastic Four as Johnny Storm” that is shaded is the first portion of the first indicator that includes the correct response. “13%” is the second portion of the first indicator that shows a counter of users who selected the correct response), and
a second indicator for an incorrect response, wherein a first portion of the second indicator includes the incorrect response and a second portion of the second indicator includes a second counter of users who selected the incorrect response (Fig.7, Paragraph 0171 teaches the correct answer 714 is identified, e.g., shaded answer. Paragraph 0172 teaches a statistics relating to how users have replied to the question 718, e.g. percentages in each of the options, may be provided. Second indicator for a incorrect response, may be the entire lines “B. Spider-Man as Harry Osborn 2%”, “C. Daredevil as Matt Murdock  67%”, “D. X-Men Origins as Wade Wilson  18%”.  All of answers B, C, and D that are not shaded are the first portion of the second indicator that includes the incorrect response. The percentages 2%, 67%, and 18% for answers B, C, and D is the second portion of the second indicator that shows a counter of users who selected the incorrect response),
wherein the first indicator for the correct response is visually distinguished from the second indicator for the incorrect response (714-Fig.7, Paragraph 0171 First indicator, the correct answer, is visually distinguished from the second indicator, the incorrect answer, in that correct answer is shaded vs. incorrect answers are unshaded), and
second indicator having a number of users who selected the incorrect response (Fig.7, Paragraph 0171 teaches the correct answer 714 is identified, e.g., shaded answer. Paragraph 0172 teaches a statistics relating to how users have replied to the question 718, e.g. percentages in each of the options, may be provided. All of answers B, C, and D that are not shaded are the first portion of the second indicator that includes the incorrect response. The percentages 2%, 67%, and 18% for answers B, C, and D shows a counter of users who selected the incorrect response).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include wherein the graphical representation of the aggregated responses includes: a first indicator for a correct response, wherein a first portion of the first indicator includes the correct response and a second portion of the first indicator includes a first counter of users who selected the correct response, and a second indicator for an incorrect response, wherein a first portion of the second indicator includes the incorrect response and a second portion of the second indicator includes a second counter of users who selected the incorrect response, wherein the first indicator for the correct response is visually distinguished from the second indicator for the incorrect response, as taught by Abecassis, for the advantage of 
Or, Aldrey, Pallamreddy, and Abecassis do not explicitly teach wherein the first portion of the second indicator is visually distinguished from the second portion of the second indicator based in part on a number of users who selected the response.
In an analogous art, Baldwin teaches wherein a first portion of a second indicator is visually distinguished from a second portion of the second indicator based in part on a number of users who selected the response (Fig.6, Paragraph 0042 teaches answer interface 145 may display answer data, such as the number or percentage of votes each answer has received. Displaying answer data comprises graphically representing the number or percentage of votes. For example, answer text may be displayed in white boxes, and the boxes may be filled with blue shading according to the percentage of votes each answer receives. In this example, if an answer receives 20% of the total answer votes, the leftmost 20% of the box containing the answer will be shaded. Fig.6 shows where each answer in answers 620 is displayed in a text box 645, and the proportion of each text box 645 is shaded according to the proportion of votes each answer received. For example, the answer “Range” received 10% of the vote among all users who answered question 600, and the text box containing 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, and Abecassis to include wherein the first portion of the second indicator is visually distinguished from the second portion of the second indicator based in part on a number of users who selected the response, as taught by Baldwin, for the advantage of enabling the system to visually indicate the answer set (Baldwin – Paragraph 0005), differentiating from systems that display answer data to questions that are inflexible and lacking social context (Baldwin – Paragraph 0003), allowing users to easily visualize and compare how other user(s) may be voting/answering.
The combination of Or, Aldrey, Pallamreddy, and Abecassis teach wherein the first portion of the second indicator is visually distinguished from the second portion of the second indicator based in part on a number of users who selected the response. Abecassis already teaches second indicator having a number of users who selected the incorrect response. Baldwin teaches first and second portion of second indicators, where first portion is visually distinguished from second portion based in part on number of users who selected the response. Baldwin applied in combination with Abecassis, provides for a combined system having a second indicator where the first portion is shaded (visually 

Consider claim 3, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein the second display area is adapted to display a plurality of interactive elements in multiple rounds or the interactive program, the plurality of rounds being associated with the single instance (Or - Paragraph 0073 teaches "interactions" may be grouped together to form longer content units within a show. Show content units may be referred to as “Sessions". A show that may be built up around mass viewer participation, may include numerous sessions. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen).

Consider claim 9, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein real-time video associated with a single instance of an interactive program includes live video captured and streamed in real time (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation 

Consider claim 12, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein the live video is presented among at least one interface of each round of a plurality of rounds associated with the single instance (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted image of the presenter in the TV studio. Paragraph 0073 teaches "interactions" may be grouped together to form longer content units within a show. Show content units may be referred to as “Sessions". A show that may be built up around mass viewer participation, may include numerous sessions).

Consider claim 15, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein the second display area adapted to display a counter that indicates to a player, a remaining time permitted (Or - Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience. Paragraph 0071 teaches a period of time that is 

Consider claim 16, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein the interactive element associated with the single instance is received by multiple mobile devices in real time and displayed to multiple users participating in the single instance of the interactive program (Or - Paragraph 0076 teaches collecting and processing audience participation signals through Real Time Dialog Machine, enabling substantially simultaneous data input from each of a plurality of viewers in data communication over the network. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone 

Consider claim 17, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein a number of mobile devices receiving the interactive element associated with the single instance in real time (Or - Paragraph 0076 teaches collecting and processing audience participation signals through Real Time Dialog Machine, enabling substantially simultaneous data input from each of a plurality of viewers in data communication over the network. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display) exceeds 100,000 mobile devices (Or - Paragraph 0044 teaches audience able to participate in real time may comprise tens of thousands of viewers, and in some embodiments, perhaps hundreds of thousands of viewers).

claim 20, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein the third display area including the at least one indicator that shows, in real time, the graphical representation of the aggregated responses of the multiple users is displayed sequentially after an expiration of the predetermined time limit (Or - Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience. Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information. Paragraph 0071 teaches a period of time that is allocated during which participants can reply. Results are accumulated and a closing event at which the cues can be removed and replaced with a final results after processing all the viewer responses; Abecassis - Fig.7, Paragraph 0172).

Claim(s) 4 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), and further in view of Oztaskent et al. (US 9,161,066).
Consider claim 4, Or, Aldrey, Abecassis, and Baldwin do not explicitly teach a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program.
In an analogous art, Oztaskent teaches a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program (Fig.8, Col 16: lines 50-51 teaches message 810 shows the number of participants, e.g. votes, in the poll).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Abecassis, and Baldwin to include a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program, as further taught by Oztaskent, for the advantage of tracking and informing of the many people participating, allowing the system to keep track of the many users and provide visual feedback for simple readout of the number of participants.

Consider claim 34, Or, Aldrey, Abecassis, and Baldwin teach the first (Or - Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the 
In an analogous art, Oztaskent further teaches wherein a first display area is positioned above a second display area (Figs.7&8).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Abecassis, and Baldwin to include wherein a first display area is positioned above a second display area, as further taught .

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), and further in view of Tanaka et al. (US 2003/0228909).
Consider claim 5, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin do not explicitly teach further comprising a scrollable chat window, the window including a control that permits a player to post a chat to a chat log, the chat log being associated with the single instance of the interactive program.
In an analogous art, Tanaka teaches a scrollable chat window, the window including a control that permits a player to post a chat to a chat log, the chat log being associated with the single instance of the interactive program (Fig.4, Paragraph 0052-0054, 0093).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin to include a scrollable chat window, the window including a control that permits a player to post a chat to a chat log, the chat log being associated with the single instance of the interactive program, as taught by Tanaka, for the advantage of 

Consider claim 6, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Tanaka teach wherein the scrollable chat window is associated with a sequence of interfaces associated with the single instance of the interactive program (Or – Figs.3-4, Paragraph 0107-0108, 0078; Tanaka - Fig.4, Paragraph 0052-0054, 0093).

Consider claim 7, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Tanaka wherein the scrollable chat window is displayed within a layer in relation to at least one of the first and second display areas (Or – Figs.3-4, Paragraph 0107-0108, 0078; Tanaka - Fig.4, Paragraph 0052-0054, 0093).

Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), and further in view of Schultz (US 2005/0197189).
Consider claim 11, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach a player using the interface (Or - Paragraph 0021 teaches client application connects to a multi-user server system, that allows all of the concurrent users to engage in a single multi-user, on-line activity that can run independently or in 
In an analogous art, Schultz teaches wherein if it is determined that a player using an interface is eliminated in any of a plurality of rounds associated with a single instance, the interface is adapted to permit the player to observe remaining rounds associated with the single instance (Paragraph 0023 teaches providing a means for a user of a wireless device to participate in a reality game with other users of a wireless device. The game has a sponsor who establishes the rules and rewards of the game. Participants can engage in video, voice and/or messaging communication. Paragraph 0026 teaches different wireless device 106 through 108. Paragraph 0034 teaches a user interface 326 for allowing the user to interact with the wireless device 300, allowing them to interact with the game. Interface 326 includes keypad, touch pad, touch sensitive display, or other means for input of information. Paragraph 0039, 0053 teaches the sponsor controls status changes of participants who are eliminated, which could result in making them viewers. Paragraph 0040 teaches interactive The game sponsor may establish the rules of the game as taught in [0023], based on, including, but not limited to the interactive functions that may be allowed/blocked, where participant and viewer roles may have different types of access to interactive functions during the game. Since a participant may change status to a viewer when they are eliminated [0039, 00583], they may be restricted from interactive functions that they were privy too when their status was a participant, thus server eliminates trigger of interactive content and functions that may have been associated with that participant that is now just a viewer).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin to include wherein if it is determined that a player using an interface is eliminated in any of a plurality of rounds associated with a single instance, the interface is adapted to permit the player to observe remaining rounds associated with the single instance, as taught by Schultz, for the advantage of enabling the system to efficiently manage multiplayer participant and viewer interaction, allowing the 

Consider claim 21, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein the mobile device associated with the single instance is adapted to receive a plurality of issued events from a multiplayer program server, the events causing interactive content to be displayed in real time within the interface, wherein the interactive content comprises a plurality of program tasks arranged in successive levels within the single instance (Or - Paragraph 0021 teaches client application connects to a multi-user server system, that allows all of the concurrent users to engage in a single multi-user, on-line activity that can run independently or in synchronization with a broadcast. Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted image of the presenter in the TV studio. Paragraph 0073 teaches "interactions" may be grouped together to form longer content units within a show. Show content units may be referred to as “Sessions". A show that may be built up around mass viewer participation, may include numerous sessions. Paragraph 0076 teaches collecting and processing audience participation signals through Real Time Dialog Machine, enabling substantially simultaneous data input from each of a plurality of viewers in data communication over the network. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 
Or, Aldrey, Pallamreddy, Abecassis, and Baldwin do not explicitly teach wherein the multiplayer program server is configured to eliminate a trigger of interactive content associated with the single instance on the mobile device client responsive to a determination that a player associated with the mobile device is eliminated from the single instance.
In an analogous art, Schultz teaches wherein a multiplayer program server is configured to eliminate a trigger of interactive content associated with a single instance on a mobile device client responsive to a determination that a player associated with the mobile device is eliminated from the single instance (Paragraph 0023 teaches providing a means for a user of a wireless device to participate in a reality game with other users of a wireless device. The game has a sponsor who establishes the rules and rewards of the game. Participants can engage in video, voice and/or messaging communication. Paragraph 0026 teaches different wireless device 106 through 108. Paragraph 0034 teaches a user interface 326 for allowing the user to interact with the wireless device 300, allowing them to interact with the game. Interface 326 includes keypad, touch pad, touch sensitive display, or other means for input of information. Paragraph 0039, 0053 teaches the sponsor controls status changes of participants who are eliminated, which could result in making them viewers. Paragraph 0040 teaches The game sponsor may establish the rules of the game as taught in [0023], based on, including, but not limited to the interactive functions that may be allowed/blocked, where participant and viewer roles may have different types of access to interactive functions during the game. Since a participant may change status to a viewer when they are eliminated [0039, 00583], they may be restricted from interactive functions that they were privy too when their status was a participant, thus server eliminates trigger of interactive content and functions that may have been associated with that participant that is now just a viewer).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin to include wherein a multiplayer program server is configured to eliminate a trigger of interactive content associated with a single instance on a mobile device client responsive to a determination that a player associated with the mobile device is eliminated from the single instance, as taught by Schultz, for the advantage of enabling the system to efficiently manage multiplayer participant and viewer .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), and further in view of Schwartz (US 2013/0116044).
Consider claim 13, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach a fourth display area (Or - Figs.2-3), but do not explicitly teach display area having an indicator that indicates a countdown of time before conducting a round of a plurality of rounds associated with the single instance.
In an analogous art, Schwartz teaches display area having an indicator that indicates a countdown of time before conducting a first round of a plurality of rounds associated with the single instance (Paragraph 0113 teaches when an event countdown timer reaches zero, the trivia event begins and each player sees the question for round 1. Paragraph 0114 teaches player sees a countdown timer that lets the player know when the trivia match begins. Paragraph 0122 teaches a countdown timer that is displayed in the main UI to show when the next Game of the Week event will begin).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin to include display area having an indicator that indicates a countdown of time .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), and further in view of Davidzon et al. (US 2008/0054571).
Consider claim 14, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach a fourth display area (Or - Figs.2-3), but does not explicitly teach indicating, after the plurality of rounds associated with the single instance are complete, at least one winning player.
In an analogous art, Davidzon teaches indicating, after the plurality of rounds associated with the single instance are complete, at least one winning player (Paragraph 0007 teaches registering a plurality of players to participate in a trivia game. The steps of providing the clue, receiving the answer, eliminating players and allowing player to continue playing the trivia game are repeated until only one player who provided the correct answers remains before the trivia game ended, at least one player who provided correct answers remains when the trivia game ended. Paragraph 0043 teaches game ends when all game levels have 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin to include indicating, after the plurality of rounds associated with the single instance are complete, at least one winning player, as taught by Davidzon, for the advantage of celebrating and acknowledging the winner(s) of the game who have made it through all the levels/rounds, honoring their achievement.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), and further in view of Rooney (US 2002/0012322).
Consider claim 18, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein the number of mobile devices receiving the interactive element associated with the single instance in real time (Or - Paragraph 0076 teaches collecting and processing audience participation signals through Real Time Dialog Machine, enabling substantially simultaneous data input from each of a plurality of viewers in data communication over the network. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or 
Or, Aldrey, Pallamreddy, Abecassis, and Baldwin do not explicitly teach wherein number exceeds 1,000,000 devices.
In an analogous art, Rooney teaches wherein number exceeds 1,000,000 devices (Paragraph 0038 teaches where there are 10 million, 20 million people playing the game).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin to include wherein number exceeds 1,000,000 devices, as taught by Rooney, for the advantage of enabling a larger amount of people to experience and enjoy the game with others, providing greater competition.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), in view of Tanaka et al. (US 2003/0228909), and further in view of PENG et al. (US 2017/0237785).
Consider claim 19, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Tanaka teach wherein the chat log is published to a subscriber user of the chat 
In an analogous art, Peng teaches chat published using publish and subscribe server (Fig.4, Paragraph 0043-0045).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Tanaka to include chat published using publish and subscribe server, as taught by Peng, for the advantage of pushing the message to the participant in real time, without the participant having to pull the reply message from the chat system (Peng - Paragraph 0044).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), in view of Schultz (US 2005/0197189), and further in view of Greenbaum (US 2009/0013086).
Consider claim 23, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz teach wherein the mobile device is adapted to receive a video stream comprising live video, wherein the interface is adapted to display the video stream within the first display area (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted image of the presenter in the TV studio. Paragraph 0108 teaches activity filmed in the TV studio), provides the 
Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz do not explicitly teach receive a video stream comprising live video from a video cluster component, and wherein the video cluster component comprises a plurality of edge server components that replicates the video stream to a plurality of connected devices.
In an analogous art, Greenbaum teaches receive a video stream comprising live video from a video cluster component, and wherein the video cluster component comprises a plurality of edge server components that replicates the video stream to a plurality of connected devices (Paragraph 0052).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz to include receive a video stream comprising live video from a video 

Consider claim 24, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, Shultz, and Greenbaum teach wherein the mobile device is adapted to selectively connect to at least one of the plurality of edge server components to receive the video stream comprising the live video (Or - Paragraph 0026, 0069, 0072, 0078; Greenbaum - Paragraph 0052).

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), in view of Schultz (US 2005/0197189), in view of Greenbaum (US 2009/0013086), and further in view of Shattil (US 2016/0255140).
Consider claim 25, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, Shultz, and Greenbaum teach wherein the at least one of the plurality of mobile device clients is adapted to select the at least one of the plurality of edge server 
In an analogous art, Shattil teaches select responsive to a network test operation (Paragraph 0040 teaches in a mobile wireless network, it may be necessary to frequently update the network topology. Estimating link quality may comprise measuring channel quality of a wireless channel between nodes in a wireless network. Paragraph 0045 teaches network topology state is continually changing due to network conditions. Determining network topology state may comprise an iterative process of re-evaluating and/or updating the network topology state. Changes in network congestion can lead to updates in assignments of edge servers to clients. Paragraph 0049 teaches determining performance metric for a plurality of provisional edge-server sets. Allocating servers to requesting clients in a way that minimizes a given client's response time and high quality. Paragraph 0050-0055 teaches different performance metrics that may vary over time. Paragraph 0057 teaches selecting one of the sets of edge serves based on balance of provider costs, e.g., bandwidth costs and end user satisfaction, e.g., network latency and packet loss between server and the client. Paragraph 0058 teaches updating assignments of clients to edge servers as network loads change).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, Baldwin, Shultz, and Greenbaum to include select responsive to a network test operation, as taught by Shattil, for the advantage of minimizing a given client's response time 

Consider claim 26, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, Shultz, and Greenbaum do not explicitly teach wherein the mobile device is adapted to switch, in real-time, connection between the plurality of edge server components responsive to the network test operation.
In an analogous art, Shattil teaches mobile device is adapted to switch, in real-time, connection between plurality of edge server components responsive to network test operation (Paragraph 0040 teaches in a mobile wireless network, it may be necessary to frequently update the network topology. Estimating link quality may comprise measuring channel quality of a wireless channel between nodes in a wireless network. Paragraph 0045 teaches network topology state is continually changing due to network conditions. Determining network topology state may comprise an iterative process of re-evaluating and/or updating the network topology state. Changes in network congestion can lead to updates in assignments of edge servers to clients. Paragraph 0049 teaches determining performance metric for a plurality of provisional edge-server sets. Allocating servers to requesting clients in a way that minimizes a given client's response time and high quality. Paragraph 0050-0055 teaches different performance metrics that may vary over time. Paragraph 0057 teaches selecting one of the sets of edge serves based on balance of provider costs, e.g., bandwidth costs 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, Baldwin, Shultz, and Greenbaum to include mobile device is adapted to switch, in real-time, connection between plurality of edge server components responsive to network test operation, as taught by Shattil, for the advantage of minimizing a given client's response time and providing higher quality content (Shattil - Paragraph 0049), enabling the system to consistently provide content in the most optimal way to the user, that provides end-user satisfaction.

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), in view of Schultz (US 2005/0197189), and further in view of Davidzon et al. (US 2008/0054571).
Consider claim 27, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz teach the multiplayer program server (Or - Paragraph 0021 teaches client application connects to a multi-user server system, that allows all of the concurrent users to engage in a single multi-user, on-line activity that can run independently or in synchronization with a broadcast), select a response with the predetermined time limit within the interface (Or - Fig.11, Paragraph 0062, 0133 
Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz do not explicitly teach eliminates the player upon a determination that the player did not select a response within the predetermined time limit.
In an analogous art, Davidzon teaches eliminates the player upon a determination that the player did not select a response within the predetermined time limit (Paragraph 0031 teaches a preselected time interval for receiving the answer from each player. Players who did not provide the answer during the preselected time interval are eliminated).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz to include eliminates the player upon a determination that the player did not select a response within the predetermined time limit, as taught by Davidzon, for the advantage of fitting the entire trivia game into the allotted time (Davidzon - 

Consider claim 28, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz teach the multiplayer program server (Or - Paragraph 0021 teaches client application connects to a multi-user server system, that allows all of the concurrent users to engage in a single multi-user, on-line activity that can run independently or in synchronization with a broadcast), select a response to the interactive content within the interface (Or - Paragraph 0072 teaches as time goes on, the distinctions between television, computer and telephone become increasing blurred. One can watch TV programs over the Internet or even on the screen of a personal computer. Internet enabled computers allow telephony using VOIP technology, and mobile phones increasingly allow Internet access and some allow viewing of television channels. Thus any interactive system show allow viewing a participation across platforms. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen) within a predetermined time limit 
Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz do not explicitly teach eliminates the player upon a determination that the player did not select a correct response.
In an analogous art, Davidzon teaches eliminates the player upon a determination that the player did not select a correct response (Paragraph 0030 teaches players who provided the incorrect answer are eliminated from the trivia game).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Shultz to include eliminates the player upon a determination that the player did not select a correct response, as taught by Davidzon, for the advantage of weeding out and separating the players who have lost, in order to further advance the game.

Consider claim 29, Or, Aldrey, Pallamreddy, Abecassis, Baldwin, Shultz, and Davidzon teach wherein the mobile device is permitted to receive content associated with a remaining portion of the single instance and display the received content within the interface, wherein the eliminated player is prohibited from selecting any of the interactive content associated with the remaining portion of the single instance (Or – Figs.2-3; Schultz - Paragraph 0023 teaches providing a means for a user of a wireless device to participate in a reality game The game sponsor may establish the rules of the game as taught in [0023], based on, including, but not limited to the interactive functions that may be allowed/blocked, where participant and viewer roles may have different types of access to interactive functions during the game. Since a participant may change status to a viewer when they are eliminated [0039, 00583], they may be restricted from interactive functions that they were privy too when their status was a participant, thus server eliminates trigger of interactive content and functions that may have been associated with that participant that is now just a viewer).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), in view of Leppinen et al. (US 2017/0182423), and further in view of Dumont et al. (US 2012/0315993).
Consider claim 30, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach wherein the mobile device is configured to receive, from the multiplayer program server adapted to conduct the single instance (Or - Paragraph 0076 teaches collecting and processing audience participation signals through Real Time Dialog Machine, enabling substantially simultaneous data input from each of a plurality of viewers in data communication over the network. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. Paragraph 0117 teaches notifying the Real Time Dialog Machine of a session start and session end), the multiplayer program server indicating that a new program instance is being conducted (Or - Paragraph 0117 teaches start session/end session notifies broadcast graphic 
Or, Aldrey, Pallamreddy, Abecassis, and Baldwin do not explicitly teach a push notification from the server indicating that a new instance is being conducted, the push notification being sent responsive to a determination that the mobile device had previously participated in a previous program instance.
In an analogous art, Leppinen teaches a push notification from the server indicating that a new instance is being conducted (Paragraph 0009, 0012-0013 teaches starting a game session, sending and receiving a join game session of the multiplayer game. Paragraph 0056 teaches sending an invite to at least one second party. Paragraph 0068 teaches invite is sent using push notification technology, which enables receiving player to start an application of the multiplayer game, by clicking on the push notification message. Paragraph 0083 teaches in Step 5, game server sends to a push notification server, a request to send an invite to at least a second player).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin to include a push notification from the server indicating that a new instance is being conducted, as taught by Leppinen, for the advantage of notifying other players of the game session, so that they will not miss the game, and be able to participate with others.

In an analogous art, Dumont teaches push notification being sent responsive to a determination that the mobile device had previously participated in a previous program instance (Paragraph 0092 teaches mobile version of the game may provide for use of push notification in connection with game play and gaming activities. Paragraph 0093 teaches different types of notification messages, like friend begins playing a game that the user is playing, reactivation notifications sent to user who have no played in the past few days. Paragraph 0095-0096 teaches push notifications may be tailored to a schedule to certain dates and times, alternate times at staggered local times, based on users gaming information).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, Baldwin, and Leppinen to include push notification being sent responsive to a determination that the mobile device had previously participated in a previous program instance, as taught by Dumont, for the advantage of sending recurring alerts to previous users who may still be interested in the game, providing them with alert information that may be of interest to them.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy .
Consider claim 32, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach a fourth display area (Or - Figs.2-3; Oztaskent - Fig.8), but do not explicitly teach display area includes an indicator of a source of the interface.
In an analogous art, Greenbaum teaches display area includes an indicator of a source of the interface (table P.3; Fig.10 – labels on the interface indicating Powered by ekkotv, All Rights Reserved to ekkoTV 2007, International sports).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, Pallamreddy, Abecassis, and Baldwin to include display area includes an indicator of a source of the interface, as taught by Greenbaum, for the advantage of providing recognition to the provider, allowing the user to associate and recognize where the content comes from, providing brand recognition. 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), in view of Abecassis et al. (US 2015/0086174), in view of Baldwin et al. (US 2012/0246578), and further in view of Dumont et al. (US 2012/0315993).
claim 33, Or, Aldrey, Pallamreddy, Abecassis, and Baldwin teach the first (Or - Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio) and second display areas are displayed concurrently within a single interface (Or - Paragraph 0072 teaches as time goes on, the distinctions between television, computer and telephone become increasing blurred. One can watch TV programs over the Internet or even on the screen of a personal computer. Internet enabled computers allow telephony using VOIP technology, and mobile phones increasingly allow Internet access and some allow viewing of television channels. Thus any interactive system show allow viewing a participation across platforms. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen), but do not explicitly teach wherein the second display area overlaps the first display area.
In an analogous art, Dumont teaches further teaches wherein a second display area overlaps a first display area (Fig.9).
.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), and further in view of Pallamreddy et al. (US 2009/0150502).
Consider claim 35, Or teaches an interface of a mobile device (Figs.2-3, Paragraph 0072, 0078) comprising:
a first display area adapted to display real-time video associated with a single instance of an interactive program, the mobile device receives, from a server, the real-time video associated with the single instance of the interactive program (Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time);
a second display area adapted to display an interactive element associated with the single instance of the interactive program, wherein the 

Or does not explicitly teach device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
wherein the interactive element is received separate from the real-time video; and 
wherein: based on a first update to the channel, the device receives, from the publish and subscribe server, data; and
based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data,
the results are received separate from the interactive element and the real-time video.

results are received separate from the interactive element and the real-time video (Fig.2, Paragraph 0018 teaches a polling window 202 overlayed over a video program, that presents users with two options. Paragraph 0019 teaches 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or to include wherein an interactive element is received separate from real-time video; and results are received separate from the interactive element and the real-time video, as taught by Aldrey, for the advantage of providing the appropriate polling window typically associated with a given program, so that appropriate program-specific questions are posed to the viewer (Aldrey – Paragraph 0041), providing users local control over presentation of results (Aldrey – Paragraph 0021), providing different methods that may produce end results that appear the same to the viewer, but are constructed by different procedures (Aldrey – Paragraph 0021), providing “interactive viewing”, creating a greater public interest in the program and contributes to creating a larger viewing base (Aldrey – Paragraph 0001), enabling users to easily ascertain and view responses of other users, to see how others may be 
Or and Aldrey do not explicitly teach device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
wherein: based on a first update to the channel, the device receives, from the publish and subscribe server, data; and
based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data.
In an analogous art, Pallamreddy teaches device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server (server 108-Fig.1; Paragraph 0011, 0017 teaches a publish and subscribe, pub/sub server, including a channel-based publish/subscribe means for allowing clients to send and receive asynchronous messages over protocols such as HTTP. Paragraph 0012 teaches use of technologies such as JMS that support message based communications between two or more entities. JMS can allow hundreds of participants to share information using publish and subscribe. Paragraph 0014 teaches publish/subscribe messaging where subscribers may subscribe to receive messages for a particular message topic. Paragraph 0018 teaches a pub/sub server 112 that provides a plurality of channels that client applications can subscribe to);
wherein: based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the Subscribed channels provide data to subscribed clients such as messages, information, or other responses. Updates are provided via the channel by the pub/sub server, and received by clients for use by client application(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or and Aldrey to include device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server; wherein: based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data, as taught by Pallamreddy, for the advantage of providing a publish and subscribe server that includes channels to allow clients to send and receive asynchronous messages (Pallamreddy – Paragraph 0003), so that thousands of http-based clients can simultaneously draw upon information from a 
The combination of Or, Aldrey, and Pallamreddy provides for a combined system where communication between server and client may be via a pub/sub. Or taught Interactive element(s) and the results from the aggregated responses received by the mobile device. Pallamreddy taught the pub/sub server system providing message, information, or other responses, and updates to the client via subscribed channel(s). In combination, the combined system would provide for interactive element(s) and the aggregated responses to be received via a subscribed channel from the pub/sub server through updates.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425